Title: From John Quincy Adams to Abigail Smith Adams, 10 April 1817
From: Adams, John Quincy
To: Adams, Abigail Smith


				
					N. 112.My dear Mother
					Little Boston 10. April 1817.
				
				We have been many weeks without receiving a line from you, or from any of our friends at Quincy—Your last was of 8. January, and then remarked on the mildness of the Season on that side of the Atlantic; corresponding with that which had been experienced here—But here it continued through the Winter, and to this day we have scarcely been visited with frost or snow, while we hear that in your hemisphere the Winter has been severe almost beyond all precedent—For six weeks there have been only two or three arrivals of Vessels, which we are told were cut out of the ice to be enabled to sail, and although some accounts have reached us from New-York and Boston, of dates to the 4th of March, we have no Letters ourselves later written than in January—And although I have written almost every week, you will probably be as long without hearing from us: for the westerly winds prevailed through the last three Months so constantly, that very few vessels could sail from the Ports of this Country, and of the few that succeeded   in getting out, all but one or two were compelled to put back again—The consequence will be, that after a long interval you will receive many Letters nearly at the same time, and I am waiting in the hope of the same good fortune.I sent your floor-cloth, and a few lines of a Letter, by the Galon—Since then I have forwarded to my father two large packets of Books—We have been for the last Month, about half the time in London, and alternately here—John and Charles are at home for the Easter Holidays, and George is gone with General Boyd and Mr Storer, upon an excursion of three weeks to Paris—Mr Storer is a nephew of General Boyd’s, and son of a worthy friend of mine, with whom I served in the Senate of Massachusetts. George had an ardent desire to see France before he should return home, and the opportunity of accompanying these two Gentlemen, was so favourable, that I could not deny him the gratification.Mr Charles King, with his Lady and four Children, are returning to New-York in the vessel by which I expect this Letter will go—Coll. Tallmadge a Son of the member of Congress of that name, and Miss Bond, sister to the late Mr Bond who was formerly British Consul at Philadelphia with her niece Miss Travers are going with them—We have also here Mr and Mrs Patterson, of Baltimore with her two sisters, Misses Caton—They are all very elegant, beautiful and accomplished women, and have been much noticed by the Prince Regent and his Court in this Country, and by the Duke of Wellington at Paris—The youngest Miss Caton is to be married immediately to Coll. Hervey, one of the Duke’s Aides de Camp.There has been for some Months past a sort of political fermentation and of popular agitation in this Country, which must have appeared very formidable at a distance; but which has in reality been trifling and insignificant—It was much exaggerated by the enemies of the Government for the purpose of exciting discontent against the Administration; and by the Ministers to justify the recurrence to measures of restriction upon the People—These have been carried through Parliament with little opposition—The Habeas Corpus Act is suspended—The popular Meetings are subjected to such a discipline that they can no longer be held for scarcely any other purpose than to vote loyal addresses—The Press is overawed; and the Petitions for Parliamentary Reform are rejected by the House of Commons, by hundreds at a time—Cobbett has sailed for New-York; and his departure is a triumph to the Government, as important as all the rest put together—He threatens indeed to continue the publication of his Registers after his arrival there; but they will be comparatively harmless, and easily suppressed here if the Government should find them troublesome.I enclose with this Packet Letters from my Sons John and Charles. I made their writing them the Condition of their going with us this Evening to Drury Lane Theatre, to see the Honey Moon. Charles complains that he has been many Months without receiving any answers to the Letters he has written—I have very strictly enjoined upon George to write to you and to my father from France.I remain, ever faithfully yours.
				
					A.
				
				
			